PER CURIAM.
In July, 1929, in a suit brought by appellant against appellees, a decree pro eonfesso was entered enjoining the defendants from infringing upon letters patent Nos. 1,707,544 (Thuras) and 1,707,545 (Wente), and from further unfair competition. A perpetual injunction was filed and served. Later, in December, 1929, appellant instituted proceedings in contempt. The District 'Court dismissed the proceedings on the ground that any violation of the injunction was the result of earnest solicitation upon the part of the plaintiff’s agents—analogous to entrapment in criminal cases. Upon a review of the evidence, this court is of the opinion that there was no improper conduct on the part of the appellant and its agents.
As the District Court did not determine the contentions on their merits, the decree is reversed, and the ease remanded for such proceeding.